NO. 07-11-00170-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

MAY
20, 2011
 

 
RICKY W. TURNER, APPELLANT
 
v.
 
ARLIE FOX, ET. AL, APPELLEES 

 

 
 FROM THE 108TH DISTRICT COURT OF POTTER
COUNTY;
 
NO. 98,818-E; HONORABLE DOUGLAS WOODBURN, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant Ricky W. Turner, an inmate
appearing pro se, filed a notice of
appeal in trial court cause number 98,818-E in the 108th Judicial District
Court of Potter County on April 18, 2011. He did not pay the required filing
fee, nor did he file an affidavit of indigence. 
See Tex. R. App. P. 5 (unless
excused by law, filing fee in civil case due when item presented for filing);
20.1 (procedure for indigent in civil cases). 
By letter of April 25, 2011, we notified Turner that “the filing fee in
the amount of $175.00 has not been paid. 
Failure to pay the filing fee within ten (10) days from the date of this
notice may result in a dismissal.  See Tex. R. App. P. 42.3(c).”  Turner did not pay the filing fee or file an
affidavit of indigence.
Accordingly, we dismiss the
appeal.  See Tex. R. App. P. 5, 42.3(c). 
 
Per Curiam